Peters, J.
The respondents are jointly indicted for adultery, they having cohabited as husband and wife while the female respondent was lawfully married to another man who is still alive. The only question found in the exceptions, is, whether the evidence offered and rejected should have been received. This was, that the lawful husband had married again, and that the justice of the peace who united the respondents in matrimony advised them that, on that account, they had the right to intermarry, and that they believed the statement to be true, and acted upon it in good faith. It is urged for the respondents, that those facts would show that they acted without any guilty intent. It is undoubtedly true, that the crime of adultery cannot be committed without a criminal intent. But the intent may be inferred from the criminality of the act itself. Lord Mansfield states the rule thus: “Where an act, in itself indifferent, becomes criminal if done with a particular intent, there the intent must be proved and found; but where the act is in itself unlawful, the proof of justification or excuse lies on the defendant; and in failure thereof, the law implies a criminal intent.”
Here the accused have intentionally committed an act which is in itself unlawful. In excuse for it, they plead their ignorance of *33the law. This cannot excuse them. Ignorance of the law excuses no one. Besure, this maxim, like all others, has its exceptions. None of the exceptions, however, can apply here. The law, which the respondents are conclusively presumed to have known, as applicable to their case, is well settled and free of all obscurity or doubt. It would perhaps be more exact to say, they are bound as if they knew the law. Late cases furnish some interesting discussions upon this subject. Cutter v. State, 36 New Jer., 125. United States v. Anthony, 11 Blatchf., 200. United States v. Taintor, Id., 374. 2 Green’s Crim. Law R., 218, 244, 275, 589. Black v. Ward, 27 Mich., 191. S. C., 15 Amer. Law Reports, 162, and note 171. The rule, though productive of hardship in 'particular cases, is a sound and salutary maxim of the law. Then, the respondents say that they were misled by the advice of the magistrate, of whom they took counsel concerning their marital relations. But the gross ignorance of the magistrate cannot excuse them. They were guilty of negligence and fault, to take his advice. They were bound to know or ascertain the law and the facts for themselves at their peril. A sufficient criminal intent is conclusively presumed against them, in their failure to do so. The facts offered in proof may mitigate, but cannot excuse, the offense charged against them. There is no doubt, that a person might commit an unlawful act, through mistake or accident, and with innocent intention, where there was no negligence or fault or want of care of any kind on his part, and be legally excused for it. But this case was far from one of that kind. ITere it was a criminal heedlessness on the part of both of the respondents to do what was done by them. The Massachusetts cases cited by the counsel for the state, go much further than the facts of this case require us to go in the same direction, to inculpate the respondents. Besides those eases, see also Commonwealth v. Elwell, 2 Metc., 190: Commonwealth v. Farren, 9 Allen, 489; Commonwealth v. Goodman, 97 Mass., 117; Commonwealth v. Emmons, 98 Mass., 6. We see no relief for the respondents except, if the facts warrant it, through executive interposition.

Exceptions overruled.

Appleton, G. J., Walton, Barrows, Danfortii and Virgin, LL, concurred.